‘Case 2:92-cr-00113-NVW Document 423 Filed 01/30/20 Page 1 of 21

 

 

 

 

 

L
| of FILED ___ LODGED
Fee eT USCA RULES ANDPRACHEMLTED STATES DISTRICT COURT  |——RECEIVED ___ COPY
ANG $8 SUBKECT TO REJECTION BY THH COURT. — DISTRICT OF ARIZONA : .
vevtuence CIV SM) BU(@(1) PHOENIX DIVISION , JAN 3 1 2020
(Rule Nua Seeign) | -| CLERK US DISTRICT COURT
| | DISzRRCT OF ARIZONA,
UNITED STATES OF AMERICA, ) (a =
Respondent, ) a
” Criminal Case No.:
) | |
an 2:92-CR-00113-NVW
ComaaVseon . )
MARTEL ALVAREZ-CHAVEZ, )
)

Defendant.

 

DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE

COMES NOW, Martel Alvarez-Chavez, the defendant acting pro se
in the above-styled criminal action, and respectfully moves
before this Honorable Court pursuant to Title 18 United States
Code § 3582(c)(1)(A) (4), as amended by the "First Step Act of
2018" requesting "modification" of term of imprisonment based
-on "extraordinary and compelling reasons" (compassionate rel-
ease). . | | |
: For GOOD CAUSE in this Court granting such extraordinary
relief the defendant would show as follows: | |

I. JURISDICTION

 

This Court has: jurisdiction to entertain and rule on defendant's
motion under 18 U.S.C. § 3582(c)(1)(A) (2019). Defendant has
properly exhausted all Bureau of Prisons ("BOP") administrative
remedies as required by § 3582(c)(1)(A). “See attached Exhibits

Attachments "A" through "H".
. —_ 4

 
Case 2:92-cr-00113-NVW Document 423 Filed 01/30/20 . Page 2 of 21

TI. TRUNCATED BACKGROUND/FACTS

After a jury trial this Court sentenced defendant to LIFE in
federal prison without parole on March 8, 1993. Defendant's
LIFE sentence was mandated by law in effect at that time under
21 U.S.C. §§ 841(b)(1) (A), .

Since being sentenced to LIFE without parole the defendant
| has filed various appeals and motions all of which have been
unsuccessful. Consequently, defendant has been in continued
confinement for approximately thirty (30) years.

tit. GROUNDS FOR. COMPASSIONATE. RELEASE
~ Section 3582(c)(1)(A) provides that a district court may. reduce
the sentence of an inmate upon motion of the BOP or the inmate
"after considering the factors setforth in [Title 18] section

"if the court

3553(a) to the extent that they are applicable,
finds that: : oe

(i) extraordinary and compelling x reasons warrant
such a reduction, or

(ii) not applicable here
and that such a ‘reduction is consistent with app-
.. licable policy statements issued by the Sentening
- Commission. 18 U.S.C. ‘§ 3582(c)(1)(A) Ci).
“The policy statement issued by the United States Sentencing
Commission, § 1B1.13 of the U. 8. Sentencing Guidelines was” last
amended in November 2018 before the "First Step Act" was passed.
Nevertheless, district courts a are applying U.S. Ss. G. § 1B1. 13 and
applicable Policy Statement, Comment. (n.1(A)- (D)). The Policy
Statement ‘further notes ‘that "[t]he court is in a “unique posit-
ion to determine whether circumstances warrant a reduction (and,

if SO, the amount of reduction)." id. n.4.

-2-
Case. 2:92-cr-00113-NVW Document 423 Filed 01/30/20 Page 3 of 21

The Sentencing Commission's Commentary under U.S.S.G. §
1B1.13 describes certain circumstances under which "extraord+
inary and compelling reasons" for a reduction is sentence are
deemed to exist, but the Commentary does not suggest that list
is exclusive or exhaustive in nature. Application Note 1(D),
titled “other reasons" is a catch-all provision, noting that the
Director (of. BOP) may . determine "there exists ‘in the defendant's
case an extraordinary and compelling reason other than, or in

. combination with, the reasons described in subsections (a)- (C). "

-§ 181.13, App. Note 1(0).

Other. courts have concluded that the Commission' s failure
to amend Guideline § 1B1.13 and related Commentary following the
First ‘Step Act does not preclude a court from acting on motions
for sentence reductions. or using ‘the catch- all provision in App-

lication Note. 1(D) ("extraordinary and compelling reasons"). See

 

United States v. Beck, 2019, U.S. Dist. LEXIS 108542 (MDNC 2019);

 

 

“United States Ve Brown, 2019 U.S. Dist. LEXIS. 175424: (SD Iowa

 

) 2019); United States Ve _Urkevich, 2019 U.S. Dist. LEXIS 197408.
(pe Neb. 2019). oe : | |
Guideline’ s | Application Note 4 encourages the BOP Dir-
ector to file a motion for reduction of sentence if a defendant
meets any of the circumstances set forth in U.S.S.6. Applicat-

ion Note 1; _ thereby allowing a district court to. consider the.

factors under 18 U. Ss. C. CS 3553 | as well as criteria in the Comm=—

ission' Ss policy statements ‘such as whether a defendant is a

“danger to the safety of any other person or to. the. community,

when determining whether to reduce | a term of imprisonment.

3
Case 2:92-cr-00113-NVW_. Document 423 Filed 01/30/20 Page 4 of 21

A, Extraordinary and Compelling Reasons for.Sentence. Reduction:.
In United States vy. Arturo Cantu-Rivera, 2019 U.S. Dist. LEXIS
~ 105271 (SD Texas 6-24-19), the Honorable Sim Lake, U.S. District
Court Judge, Southern District of Texas, reduced a defendant's
sentence of LIFE without parole based on n remarkably similar |
_ circumstances as presented by this case. |
The defendant in Cantu- Rivera. was sentenced to LIFE impris-

- onment for the very same criminal charges defendant was convicted |
= of: 21:U. S.C. 88 841(a), 841 (b)(1) (A) (possession with intent to.
“distribute | in excess of 5 ‘kilograms of cocaine). id. P. wl And.
just like defendant in. this case, Cantu -Rivera was "sentenced
| mandatory LIFE imprisonment under 24 U. S. Ce S$ 841(b)(1)(A), 8
(prior drug felonies). id. p.1- 2. “Also ‘Like. Cantu- -Rivera, Se /

- defendant has been incarcerated, approximately thirty (30) years. -

Defendant has a clear disciplinary record despite decades of

federal imprisonment ‘in maximum and ‘medium/maximun security

- BOP facilities. although the defendant in this case. can not

_ match, cantu- Rivera’ s "extraordinary degree. of rehabilitation"

he has--and ‘continues to--participate in. “institutional “wégrime:

religious services, and. other. rehabilitative programs. a
Judge. Lake’ S- decision | to ‘reduce Cantu- -Rivera' s LIFE sent-

“ence took into consideration ‘the changes in law effected by the

“First Step Act. of 2018. According to Judge Lake the: changes

 

1/ Defendant has been in BOP custody since March 1993, however he was
held in ‘custody over a year previous to being received in BOP -
_custody. Defendant has been incarcerated 27 yes. , 10 mts.

Os Defendant has attached herewith: this motion the BOP's. most
~~ yecent Inmate ''Progess Report" that. reflects ‘defendant's.
complete history while incarcerated in BOP to include the
* defendant's institutional record and programing. Attachment ity

-4-

 
Case 2:92-cr-00113-NVW Document 423 Filed 01/30/20 Page 5 of 21

- implemented by the First Step-Aet could be considered as

"extraordinary and compelling"

ease under § 3582(¢)(1)(A)(i) and U.S.S.G. § 1B1.13. ‘Judge

factors for compassionate rel-

Lake found that:

Finally, the Court. recognizes as a factor in-
this combination the fundamental change to
sentencing policy carried out in the First
Step Act's elimination of life imprisonment -
as a mandatory sentence soley by reason of a
defendant's prior convictions. § 401 (a) (2) (A)
(ii), 132 Stat. at 5200 (codified at 21 U.S.
-§ 841(b)(1)(A)). . The combination of all of
these factors establishes the extraordinary
and compelling reasons justifying the reduct-
ion in sentence in this case.

- Cantu-Rivera, 2019 U.S. Dist. LEXIS at p.2.
| Judge Lake is not alone in holding that policy changes
effected by the First Step Act of 2018 could be considered as
extraordinary and compelling factors for sentence reduction
under .18 U.S.C. § 3582(c)(1)(A)(i) and U.S.S.6.-§ 1B1.13. See

United States v. Urkevich, 2019 U.S. Dist. LEXIS 197408 (Dist.

 

Neb 11/14/19) (taking into account FSA Section 402 elimination
of "stacking" § 924(c) sentences when granting motion to reduce.
sentence under § 3582(¢)(1)(A) (4) extraordinary circumstances. y5

. United States Ve Marks 2019 u. S. Dist. LEXIS 199429 (WDNY 2019)

 

(recognizing that district court . assessing. motion for compass-~

ionate release my consider sentence disparities effected by

‘FSA policy changes). af

 

3/: -The defendant filed, a stand-alone First Step Act motion requesting

~ reduction of sentence based on FSA Section 401(a)(2)(A) with this
Court back in May of 2019 (DE#404) which this Court denied June 12,
2019 (DE#416) finding Section 401 not retroactive to defendant's
case. Consideration of Section 401 in context of "extraordinary

and compelling" factors under § 3582(c)(1)(A)(i) would be allowed.
-5-
‘Case 2:92-cr-00113-NVW Document 423 Filed 01/30/20 Page 6 of 21 .

- Finally, defendant does not present.a "danger to the safety
of any other person or to the community , as provided in 18 U.S.C.
§ 3142(¢)." U.S.S.G. § 1B1. 13(2). “Although defendant was conv-
icted of a serious offense, there was not allegations of violence
on the part of defendant, nor was there any use of firearms or
other dangerous weapons associated with the criminal cahrges. |
Moreover, defendant has_ served almost 30 years in prison without
any “incidents of violence or violent behavior, on the contrary,
defendant has acted respectfully and maintained family ties ‘and
practiced relatively decent, religious ‘influanced life while in
prison. | mo

. CONCLUSTON/ RELIEF

 

WHEREFORE, the defendant prays this Honorable Court will grant
4/

modification of sentence under § 3582(c)(1)(A)_ as requested,

     

Defendant, Pro Se

   

 

4/ It should be noted that defendant has | Immigration detainer and
subject to deportation back to Mexico if released from federal
prison custody.
Case 2:92-cr-00113-NVW . Document 423 Filed 01/30/20 Page 7 of 21.

CERTIFICATE OF SERVICE

I, Martel Alvarez -Chavez, do hereby state under penalty of
perjury that I. have this same day served and mailed this |
motion to the Court. and U.S. Attorneys Office by U.S. Mail
Service with ist Class prepaid postage affixed and addressed
as follows: | |
U.S. District Court

401 West Washington Street

Office of the Clerk

Phoenix, Ad §5003- 2118

Office of U.S. Attorney

District of Arizona

40 North Central: AVE.
. Fhoenix,. AG 85004

  
   

Martel Alvarez-Chavey/7
Defendant, Pro SE —
Edgefield FCI...
P.O. BOx 725 | ;
Edgefield, SC. 29824

 
Case 2:92-cr-00113-NVW Document 423 Filed 01/30/20 Page 8 of 21

T

TRULINCS 97465012 - ALVAREZ- CHAVEZ, MARTEL - Unit: EDG-A-A

FROM: Warden

TO: 97465012
SUBJECT: RE:***Inmate to Staff Message***
DATE: 07/02/2019 07:52:02 AM |

Your written correspondence addressed to the Warden, via email, has been received.

Please allow the Warden the opportunity to review your concern(s) fully. At the e completion of the Warden's s review, written
correspondence will be generated and mailed back to you.

_ Additionally, each inmate will-utilize either: open house hours or an open door policy to address inmate concerns with their Unit
Team. Inmates are also encouraged to use Inmate Requests to Staff to make requests in writing.. During mainline Monday - -
Friday, inmates will have the opportunity. to speak with the Department Heads | to address any concerns.

Office of the Warden

>>> ~ ~AALVAREZ- CHAVEZ, ~\IMARTEL"” <97465012@inmatemessage.com> 7/1/2019 6:51 PM >>>
To: Warden. 20 . ° .
Inmate Work Assign’ nent: ‘Rec

    

    

Benes equest. sionate Release pursuant to Title 18 USC 3582(c)(1 \(A) as amended by the First: Step Act of
“December 2018. Pub.L.No.115-393, 603(b), 132 Stat. 5194, 5239; 28 CFR 571.60 et.al.
‘lam requesting Compassionate Release under the First Step Act based on extraorinary and compelling reaons that
warrant reduction in my sentence. Specfically; | am 62-years-old; have been incarcerated for 29 years; | am not a danger to the
safety of any person in the community; my health is deteriating with advanced age; and factors under the USSG justify my
release under the First Step Act. oe
My place of residence will be with IouenevneanE: Chavez (daughter) at Reamemmemiee Ave., Phoenix, AZ 85041
(Phone 602-321 gam. My living expenses and health care will be taken care of by myself and my family.
Thank you for your time and concern in n this matter.

 

 
. U.S, DEPARTMENT Gansia2- -cr-00113-NVW DacumeRINESROR MEIINOSTRISTTE REMEDY
. . Federal’areau of Prisons

 

  
  
  
   

      

rae ae rr Sg nat so RSS TEE

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

 

 

 

erom: - ALVAREZ-CHAVEZ,. Martel 97465-012 A-1 EDG: FCI
‘ LAST NAME, FIRST; MIDDLE INITIAL : REG. NO. UNIT INSTITUTION

Part A~ INMATE REQUEST _
See - attached Warden! s Response to I/M request for Compassionate Release.

This is an administrative. appeal of the Warden's denial of I/M's request
for compassionate release under She First Step Act of. December 2018.
28 CFR § 542 (Admin. Remedy Reg. )
The Warden's denial of I/M's compassionate release request is based
on erroneous legal. factors. First, the changes effected by the FSA, Pub.
L. No.115-391, § 603, 132 Stat., 5194, 239; changed criteria allowing
"extraordinary and compelling reasons" aside from "terminal within 18
months" as stated by Warden. Secondly, the FSA § 603 amended the age
requirment from 65 yrs... to. 60-yrs.. The I/M 3 Ais within mts of 60 yrs. .
Moreover, ui the: enc ey

(24)

     
 
 

 

 
 
   
    

 

       

Congress’ ‘changes to ‘the law and agreé
Like Alvarez- Chavez. -..
DATE _July 23, 2019
.- Part B- RESPONSE, os

U/u's

 

 

 

 

DATE no , : , : : WARDEN OR REGIONAL DIRECTOR
Uf dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received i in the Regional Office within 20 calendar days of the date of this response. |

 

ORIGINAL: RETURN TO INMATE . ms oo . . CASE NUMBER:

Part C- RECEIPT

 

Return to: © = _
Lo LAST NAME, FIRST, MIDDLE INITIAL, : . _ _REG. NO, UNIT : te (NSTITUTION

 

SUBJECT:

DATE .
USP LVN . . Noch” prumen on azcycuEo PAPER

  
  

 

BP-229(12°
APRH
 

Case 2:92-cr-00113-NVW Document 423 Filed 01/30/20 Page 10 of 21
RESPONSE TO INMATE REQUEST TO STAFF MEMBER |

Martel Alvarez-Chavez
_ Register Number 97465-012
b. Unit A-1

te This is in response to your Inmate Request to Staff Member dated July 1, 2019, wherein

you request the Bureau of Prisons review your records and file a motion to request a
Compassionate Release or Reduction in Sentence pursuant to the Bureau of Prison’s
Program Statement 5050.50, Compassionate Release/Reduction in Sentence.

Your request and records have been reviewed and considered. At this time, your
~ request for consideration cannot be approved due to the following:

_XX_ While you are being treated for serious medical conditions, your medical
condition is hot terminal within 18 months, and it does not significantly affect your ability
to function in a correctional setting. You do not meet the medical criteria and are not
appropriate for RIS consideration at this time. .

 

XK You do not meet the age requirement of Elderly irimate with médical conditions Ss ae
LES -which is 65 years old. You are currently 59 years old. You must serve at least 50% of oe
BUN : your sentence and due to 0 you serving ¢ a life sentence percentage of time served i is not

  
   

 

 

| Welec/ocencetne vere Date pon

 

“Part Cc RECEIPT

Return tn:
Case 2:92-cr-00113-NVW Document 423 Filed 01/30/20 Page 11 of 21

REQUEST FOR ADMINISTRATIVE REMEDY

Administrative Remedy Number: 985839-F1
Part B-Response:

This is in response to your Request for Administrative Remedy, dated July 23, 2019,
wherein you are making an appeal for a Compassionate Release.

Your request has been considered and your records have been reviewed. Records
indicate on or about July 1, 2019, you submitted a request for Reduction in Sentence
(RIS). based upon extraordinary and compelling reason with one being deteriating health
due to advance age. Pursuant to the Bureau of Prisons’ Program Statement 5050.50,
Compassionate Release/Reduction in Sentence, pg. 6 section 4, part B, inmates must
be 65 years of age and have served 50% of the term of imprisonment to which they
were sentenced, in order to meet the criteria for consideration. You are currently 59.

. years old and due to you serving a life sentence > percentage of time served is not
calculated:

    
    

oe TE ; » YO y

~ form: (BP- -10) to the Regional | Director’ $ Office, 3800 Camp Creek Parkway; SW,
~ Building 2000, Atlanta, Georgia, 30331-6226. Your appeal must be received in their no
office within 2 alendar days from. the date of this response. —

 

 

i Byfchinson, Acting Warden Oo Date -

~

 

 
; : Case 2:92-cr-O014a,NVW Document 423 Filed 01/3Qg0 Pai e 12
_US. Department of Justice . Regional Administr@jme a es

 

Feder’ alt Bureau of Prisons

 

  
 
     

Type or use bal!— —point pen. If attachments are needed, submit four copies. One copy of the completed E BP-DIR-9 including any attachments must be submitted

with this appeal.

prom: _ALVAREZ-CHAVEZ MM. TTS 01 A- | EDG. Fer

LAST NAME, FIRST, MIDDLE INITIAL - REG. NO. UNIT INSTITUTION

The. wacdew' Pepense pp tim oat hr / vngute acl
Mod Aicahov ot Sentence Release Under” Fist STH het of Loe’ rs
erconéous becuse 2 (i) Tre warales has ZIM date +f birth quvet
(ee ulrvng 7 gad (2) ° ward ts pris conse fre presence eftected

\ Az ot dole. .

Y Fieeh Shap Pet ot oe pentose Report (Pst) Pre Zim ow
bora iv ted Meyhev ° Detrber 31957. Lire GM Lim 41 Ws,

/ oust, f z v oh ge ehg 5, h fo #0 ripe See FIM Sec,

ie vn a | 2,
eons dered. al en Ae SCL. Le yo Fi is fp) pf Pere

   
   
   
 

 

 
   

zi] oe iz pogran ek

 

 

 

DATE - , - .REGIONAL DIRECTOR

If dissatisfied with this response, you may a appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar
days.of the date of this response. .

ORIGINAL: RETURN TO INMATE . - CASE NuMBER: 102:

 

 

Returm.to:

 

LAST NAME, FIRST, MIDDLE. INITIAL

 

 

  

SUBJECT: —.

 

 

. ne : . . BP-230(1 3)
USP LYN _ DATE Previous editions not usable 9... ... SIGNATURE, RECIPIENT OF REGIONAL APPEAL APAIL 1982

 

 

 

 
Case 2:92-cr-00113-NVW . Document 423 Filed 01/30/20 Page 13 of 21

4

Regional Administrative Remedy Appeal No. 985839-R1
Part B - Response .

This is in response to your Regional Administrative Remedy receipted

September 5, 2019, wherein, you are appealing the Warden's denial of a request to be
reviewed again for a Compassionate Release due to a medical condition and as a -
qualifying elderly inmate. - As relief, you are requesting to be granted a Compassionate
Release for inmates with medical condition and as a qualifying elderly inmate.

A review of your allegation determined the Warden's response adequately addressed
the concerns raised in your Institution administrative Remedy. In accordance with —
Program Statement 5050.49, Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §3582(c) (1) (A) and §4205(g), “The
- Bureau of Prisons (BOP) should consider a RIS if the inmate is completely disabled,
~ meaning the inmate cannot carry on any self-care and is totally confined to a bed or
~ chair more than'50% of waking hours; or capable of only limited self-care and is age 65
and older. Experiencing deteriorating mental or.physical health that substantially .
- diminishes their ability to function in a correctional facility. The First Step Act provides —.
inmates sentenced under the Sentencing Reform Act of 1984 (“new law” inmates) with
the right to bring a motion requesting a reduction in sentence with the relevant.
sentencing court, following the earlier of the denial of the request and the
all administrative appeals. In all cases, Bureau of Prisons (BOP) staff will properly
process properly submitted requests for reductions in sentences, and inmates are
encouraged to work with institution staff regarding the processing of such requests.”

 

According to your record you have a medical care level 2.assignment, which supports
_ the assessment your condition is considered stable, chronic care. The Health Services
Department at your facility will continue to monitor your medical condition and they will

ensure that you receive the appropriate medical care in accordance with policy
guidelines and as clinically indicated. oS -
Accordingly, this Regional Administrative Remedy Appeal.is for informational purposes
_ < only. df dissatisfied with this response, you may appeal to the Office of General Counsel,
~~ Bureau of Prisons, 320 First Street, NW, Washington, D.C., 20534. Your appeal must be
received in the Office of General Counsel within 30 calendar days of the date of this
response. : ae me oo

Jo [22-19

- Date

 

Regional Director, SERO

 

 

‘exhaustion of _ ae
, ‘ Case 2:92-cr-00113-NVW Document 423 Fi , |
se 4 il
. U.S. Bepartment of Justice Central Bae EG atiGe Ranedy Appeal

- Federal Bureau of Prisons

 

  
   

  

Type or use ball—point pen. If attachment: i i “ec 0 “ding any altacl
Type OF Se be Ir poi De att chet are needed, submit four copies. One copy each of the completed BP-DIR-9 and BP-DIR-10, including any attach—

Alvarez-Chavez, Martel 97465-0012 A-1 EDG FCI
LAST NAME, FIRST, MIDDLE. INITIAL , REG. NO. UNIT INSTITUTION
Part A~REASON FOR APPEAL

See attached I/M Request, Warden's Response, BP-9, BP-9 REsponse, BP-10,
and BP-10 respons edated 10/22/19. -

From:

The Warden's response to I/M request for compasionate release is based on
_I/M erroneous age of 59 yrs. While the region's response does not state
any specific reason(s) for denying I/M request for ruduction of sentence
based on the First Step Act of 2018. The I/M has articulated Yextraordin-
ary: and compelling" reasons for modification of sentence as setforth in
-I/M BP-9 with cited. case law. The First Step Act expanded, the basis for
compassionat release beyond the "completely disabled" and "terminally ili"
criteria used by the BOP before the FSA. In this case, the I/M has been
‘in prison approx. 30 years,has a prestine disciplinary record all those
ves), the law that mandated I/M life without parole was changed. Py '0e

PSA under. Sec 404. making I/M eligible for.a 25 yrs imprisonment instead
of Life w/out parole. The I/M is over 60 yrs. of age. I/M is eligible
for Sec 603(a). The Congress of United States wants the BOP t

releasing I/M's like Chavez for the reasons stated in\HbA.—LY

Cas rt y

Ye Zff.s ,
—entitled to eeduetion of sentence. November 4, 2019. ; K offs

7 HZo — _ LA

     
 
 

 

~ “DATE jl

SIGNATYRE OF REQUESTER

Part B—RESPONSE

 

 

6102  F AON
GBA!

 

 

 

_DA ;
TE ; os GENERAL COUNSEL

ORIGINAL: RETURN TO INMATE |. mo | CASE NUMBER G55 8 34 lA /

Part C—-RECEIPT

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL

 

  

SUBJECT:

oT "DATE &) mo
: usp LYN : = Jerinted on Recycled Paper

DW pete ee

  
     
 

&
‘e

Ni GF CENTRE OFFICE AP SEAL

 

 

 

 

a.
B¥-234(13)
APRIL 1982

 

 
 

 
Case 2:92-cr-00113-NVW Document 423 Filed 01/30/20 Page 15 of 21

Administrative Remedy No. 98583&-Al1 ;
Part B - Response

This is in response to your Central Office Administrative Remedy
Appeal where you challenge the denial of your request fora
Reduction in Sentence (RIS). For relief, you request a RIS
under section 603 (a) of the First Step Act. Co

Title 18 of the United States Code, section 3582(c) (1) (A),
allows a sentencing court, on motion of the Director of the BOP,
to reduce a term of imprisonment for extraordinary or compelling
reasons. BOP Program Statement No. 5050. 50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of
18 U.S.C... §§.3582(c) (1) (A) and 4205 (g) ,° details these reasons,
which include the inmate’s terminal medical condition; his
debilitated medical ‘condition; his status as a ‘new law” elderly
inmate, an elderly inmate with medical ° conditions, or an “other.
elderly inmate’; . the death or incapacitation of the family .
“-member caregiver of his child; or the incapacitation of his
» eponee. or registered partner.

 

- You are advised that section 603 (a) of the FSA pertains to the
Elderly Home. Confinement Pilot Program which allows eligible
elderly offenders and. eligible terminally ill offenders to
request toa transfer to home confinement until. the expiration
of. the prison term to which the offender was sentenced. ‘Should
“you wish to seek home. confinement. under this program, you may
submit.a request to institution’ staff. for consideration.
Otherwise, if your request is: based solely on the length of your
_ sentence, -you may wish to seek relief through a petition for

commutation of sentence pursuant to Program Statement No. -
1330.15, ‘Petition for Commutation of Sentence.

 

Accordingly, out appeal is denied.

lo VU TTL
Date , -. Tan Con ndrs, Administrator
Se . National Inmate Appeals QS

 

 
‘ - Case 2:92-cr-00113-NVW Document 423 . Filed 01/30/20 Page 16 of 21

 

Summary Reentry Pian - Progress Report , SEQUENCE: 00155249

Dept. of Justice / Federal Bureau of Prisons Report Date: 01-25-2020
Plan is for inmate: ALVAREZ-CHAVEZ, MARTEL 97465-0112

 

 

  
 
  
  
  
   
 
   

Facility: EDG EDGEFIELD FCI Custody Level: — IN
Name: | ALVAREZ-CHAVEZ, MARTEL . Security Level: MEDIUM
Register No.. 97465-012 Proj. Rel Date: UNKNOWN
Quarters: AQ1-127L - | Release Method: LIFE
Age: 60. ___. DNA Status: ATL04556 / 08-20-2010

Date of Birth: 10-02-1959

 

  
 

Charge - Terms In Effect

21 USC aA AND 846: CONSPIRACY TO POSSESS WITH INTENT TO DISTRIBUTE UFE
COCAINE.
Date. Sentence Computation Began: . 03-08-1993

Sentencing District: ARIZONA - .
Days FSGT / WSGT/ DGCT Days GCT or EGT / SGT Time Served + Jail Credit '- InNOp Time
of “OF, . 0° 0 / Years: 27 Months: 10. Days: +367 “JC -0 InOp

      
 
 
 
  

 

   
 

Remarks

 

Detaining Agency

DEPORTATION | ~ null

 

 

 

  
 

Description ’ Start
AM RECREATION (7:30AM-10:00AM) . 06-03-2016 -

 
 

_~ Assignment
EDG _-AMREC YD4

 

 

 

 

 

     
 

 

Facl Assignment Description Start
-EDG .  ESLEXEMPT — ESL NEED- PERMANENTLY. EXEMPT “. © 09-13-2008
“EDG . GED XN EXEMPT. GED NON-PROMOTABLE vo 09-13-2008

 

 

  
 
  
  
  
  
  
  

  

- Description - Se Start a Stop

EDG RPP1- AIDS AWARENESS 44-02-2015 41-02-2015
ATL RUN AND JOG YOUR WAYTOFIT) | ~ 40-03-2011 41-16-2011
"ATL RPP5 RELEASE REQUIREMENTS -0B-17-2010- 08-17-2010
PHX ENGLISH SECOND LANG BASIC/4/PM * 05-03-1993 07-31-1995
“ PHX GENERAL EDUCATION GE8 IN SPAN 04-07-1993 07-34-1995
PHX HEAT AIR COND ADVANCED PHASE ~ 07-05-1993 09-13-1993
PHX

HEAT AIR COND INTERMED PHASE 04-23-1993 © 07-05-1993

. PHX DCU HEAT/AIR CONDITIONING BASIC.AM 04-08-1993 04-23-1993 —

 
  

 

 

 

 

 

: Prohibited Acts

  

 

 

      

 

(04-26-2016 112: USE OF DRUGS/ALCOHOL

03-13-2014 305: POSSESSING UNAUTHORIZED ITEM:

Archived as of 01-25-2020 a, Page 1 of 4
mpg, sb

  

A ie Reentry P, an - Progress Report,
; :

 

 
‘ . Case 2:92-cr-00113-NVW Document 423. Filed 01/30/20 Page 17 of 21

 

 

 

 

Summary Reentry Pian - Progress Report ao SEQUENCE: 00155249
Dept. of Justice / Federal Bureau of Prisons , Report Date: 01-25-2020
ort : Plan is for inmate: ALVAREZ-CHAVEZ, MARTEL 97465-012
(Hearing Date Prohibited Acts |
01-07-2011 . 305 : POSSESSING UNAUTHORIZED ITEM :
326 : POSSESSING GAMBL PARAPHERNALIA
03-20-2009 . - 328: GIVING/ACCEPTNG MONEY W/O AUTH
09-29-2001 . 332 : SMOKING IN UNAUTHORIZED AREA
09-04-2001 310: BEING ABSENT FROM ASSIGNMENT
12-24-1998 _ 321: INTERFERING WITH TAKING COUNT
07-11-1998 330 : BEING UNSANITARY OR UNTIDY
11-08-1993 ‘ 307 : REFUSING TO OBEY AN ORDER

 

10-01-1993 310 ; BEING ABSENT FROM

ASSIGNMENT
yomaens

    
   

   

   

 

 

    

         

 

 

  
 

Facl Assignment Reason Start. _ Stop
EDG ©. A-DES :— " .- TRANSFER RECEIVED - 10-15-2015 CURRENT
ATL A-DES OTHER AUTH ABSENCE RETURN 07-29-2015 .. 10-15-2015
- ATL ; A-DES TRANSFER RECEIVED. 08-02-2010 *. 07-29-2015
_ BTF GP A-DES “. OTHER AUTH ABSENCE RETURN 02-11-2010 08-02-2010
_BTF.GP A-DES OTHER AUTH ABSENCE RETURN 01-26-2010 02-11-2010
BTF GP A-DES OTHER AUTH ABSENCE RETURN 08-13-2009. 01-26-2010
BTF'GP ADES ©. .'.. OTHER AUTH ABSENCE RETURN 03-04-2009 08-13-2009
BIFGP .  .ADES "OTHER AUTH ABSENCE RETURN "02-26-2009 03-04-2009
BTF GP. ADES OTHER AUTH ABSENCE RETURN - “10-23-2008 02-26-2009
BTF-GP. A-DES OTHER AUTH ABSENCE RETURN "09-12-2008 10-23-2008
BIFGP.. ~ADES ... - OTHER AUTH ABSENCE RETURN 08-29-2008. _ 09-12-2008
BTF GP | 'A-DES OTHER AUTH ABSENCE RETURN 08-28-2008 - "08-29-2008
BTF GP A-DES -. OTHER AUTH ABSENCE RETURN , 08-26-2008 08-28-2008
_BTF GP - A-DES _. OTHER AUTH ABSENCE RETURN 08-14-2008 08-25-2008
BTF GP... A-DES “OTHER AUTH ABSENCE RETURN _ 08-01-2008 ~ 08-14-2008
BIFGP. — A-DES OTHER AUTH ABSENCE RETURN "05-30-2008 08-01-2008
BIFGP © A-DES OTHER AUTH ABSENCE RETURN - 05-08-2008 05-30-2008
-.BTF GP ADES ~ ____. .OTHER AUTH ABSENCE RETURN , 04-07-2008 05-08-2008
- BTF GP ADES - OTHER AUTH ABSENCE RETURN 03-07-2008. 04-07-2008
BTF GP ADES. | ‘OTHER AUTH ABSENCE RETURN 01-31-2008, - ' 03-07-2008
BIF.GP A-DES ° OTHER AUTH ABSENCE RETURN _ 01-29-2008 - 01-31-2008
_, BTF GP ‘A-DES OTHER AUTH ABSENCE RETURN 42-07-2007... 01-29-2008
BIF GP A-DES OTHER AUTH ABSENCE RETURN 11-09-2007 -. 12-07-2007
BTF GP - ~ A-DES OTHER AUTH ABSENCE RETURN "40-24-2007 ° 41-09-2007
. BTF GP ADES OTHER AUTH ABSENCE RETURN = 40-19-2007 10-24-2007
BTF GP” A-DES _OTHERAUTH ABSENCE RETURN 09-14-2007 ~. 40-19-2007
BTF GP A-DES OTHER AUTH ABSENCE RETURN 09-40-2007 09-14-2007
BTF GP A-DES _ TRANSFER RECEIVED 09-06-2007 09-10-2007
BUH MS A-DES OTHER AUTH ABSENCE RETURN 08-24-2007 09-06-2007
BUH MS. A-DES TRANSFER RECEIVED 01-04-2006 08-21-2007:
ATLDCU  ~ . ADES _ OTHER AUTH ABSENCE RETURN 01-04-2006 01-04-2006
PEM’ -., ° ADES: | "-. - QTHER’AUTH ABSENCE RETURN 08-03-2005" 10-24-2005
PEM _ -ADES" OTHER AUTH ABSENCE RETURN» 41-09-2004 "98-03-2005
PEM ' ADES "- TRANSFER RECEIVED 06-06-2002. 11-06-2004
PHXIHPR A-DES .- ; OTHER AUTH ABSENCE RETURN 07-31-1998 05-16-2002 .
-PHXIHPR — .\ A-DES . TRANSFER RECEIVED "05-23-1996" 07-31-1998
A-DES "WRIT RETURN 10-19-1995. - 05-07-1996
TRANSFER RECEIVED 03-25-1993 40-05-1995

    
   

 

 

  

_|

Archived as of 01-25-2020. _. Summary Reentry Plan - Progress Report a Page 2 of 4

 

-Description . Start

 

 
‘ Case 2:92-cr-00113-NVW Document 423 Filed.01/30/20 Page 18 of 21

 

SEQUENCE: 00155249

Summary Reentry Pian - Progress Report
_ Report Date: 01-25-2020

Dept. of. Justice / Federal Bureau of Prisons .... _......--
Plan is for inmate: ALVAREZ-CHAVEZ, MARTEL 97465-012

 

 

 

   

[Assignment Description Start
CARE1-MH CARE1-MENTAL HEALTH - 07-23-2010
CARE2 STABLE, CHRONIC CARE 02-12-2010

   
  
 

 

Start. ~ |

 

 

   

   
 
 
  

    

Assignment ' Description .

ATH RESTR NO SPORTS/NO WEIGHT LIFTING 07-18-2015
LOWER BUNK LOWER BUNK REQUIRED | 07-10-2019 ©
REG DUTY _ NO MEDICAL RESTR--REGULAR DUTY 05-30-2011
YES F/S CLEARED FOR FOOD SERVICE 07-14-2011

 

 

 
 

 

 
  
  

~ Start
03-21-1994

 
 

 

 

 

E a S
Most Recent Payment Plan
_** NO. FRP DETAILS ™

FRP Assignment: © COMPLT . FINANG RESP-COMPLETED —_ Start: 04-01-2011

Obligation Balance: $0.00

ae

$0.00 -

 

Payments past 6 months:
Site S 2 f ae ay = ra
No. i Type -.
5") ASSMT

      
  

 

   

     

 

Amount : “Balance Payable Status.
$50.00 $50.00. IMMEDIATE - EXPIRED

*NO ADJUSTMENTS MADE iN LAST 6 MONTHS **

f

 

 

 

** No notes entered *

** No notes entered **

 

 

Archived as of 01-25-2020 ~ Summary Reentry Plan - Progress Report Page 3 of 4

 
Case 2:92-cr-00113-NVW Document.423. Filed 01/30/20 Page 19 of 21

 

Summary Reentry. Plan - Progress Report ‘SEQUENCE: 00155249
Dept. of Justice / Fadérat Bureal of Prisons ; Report Datet, 01-25-2020

 

Plan ta- for: Limite: ALVAREZ-CRAVE2, “MARTEL 97465-012 -

 

Namet ALVAREZ-GHAVEZ, MARTEL
RegisterNum: 97465-9012.

Age: 60

Date of Birth: 10-02+1959°

‘DNA Status: . ATLO4556 / 08-20-2010

 

 

  
 

    

Date” z os

t Zn

Chatrperson -

 

‘Summary Reeritry Plan - Progress Report Page 4 of 4

 
‘Case 2:92-cr-00113-NVW Document 423 Filed 01/30/20 Page 20 of 21

on

Martel Alvarez-Chavez #97465-012

Edgefield FCI
P.O. Box 725
Edgefield, SC 29824

U.S. District Court
District of Arizona
401 W. Washington St.
- Phoenix, AZ 85003 —

Re: U.S. v. CHAVEZ, Crim#2;92-00113
_ Dear Honorable Court: | .
Please find for filing and consideration by the Court my

pro se “"Defendant's Motion For Compassionate Release" with:

‘Attachments and "Certificate of Mailing Service" in the
above criminal case. I have served the U.S. Attorney's -
Office with a copy. Done oe

‘Thank you for. your time & concern in this matter.

Respectfully, Ip,

fj :

 
 

Attachments

co: US ATTY.
Retained

 
 

 

waa

- ate

Alvarez-Chavez #97465-012 ; ; | : , st Tape Pao
Edgefield Federal Correctional Institution | S| Beare
Rigeficld, SC 292824 |

 

aud

 

  
   

 

AM ONT
USER
3341 5941 ,.00
ens Pen re anne 1000 85003 29:00

     

a

97465-012

|

   

2S LE | Court Of Clerk RECE
ee SUP ee U.S. District Court os
; - Cg ee oe “| 401 W. Washington St.,Spe-1
os g wig ASE | Phoenix, AZ 85003 JAN 81 2020
. Ee] United States
Ss ! CLEAK OF THE :
oe . fo UNITED STATES DISTRIOT ci <ap
Fa FOR THE DISTRICT OF ARizona

Hala adegeadE EFI Ady tee ffl

 
